Luke, J.
George Green was charged with and convicted of manufacturing intoxicating liquor; and he excepts to the overruling of his motion for a new trial.
1. The only special ground of the motion alleges in substance that the court erred in charging that if the jury determined from the evidence that the defendant attempted to commit the crime, but failed or was prevented in the perpetration thereof, he would be guilty of a misdemeanor. No harm resulted to the defendant from this charge on the lesser offense; and it furnishes no cause for a new trial.
2. The evidence shows that two complete still outfits and several hundred gallons of beer were found between three hundred and four hundred yards from the defendant’s house; that several trails led from the still site to places where barrels had been buried and where they had dug for water; that one trail led right to the back of the defendant’s residence; that the witness “could not find any trail leading to anybody’s house except to the defendant’s house;” that at the defendant’s house were found several pieces of scrap copper of the same grade that was found at the still, and also a copper funnel; that at the still were two candy buckets, used in dipping, with George Green’s name on them; and that right by the side of the still furnace was a ginning ticket with “G. Green” on it. Under a proper charge from the court the jury determined that the evidence was not only consistent with the hypothesis of guilt, but that it excluded every reasonable hypothesis save that of the guilt of the accused; and the trial judge approved their verdict. The court did not err in overruling the motion for a new trial.

Judgmenl affirmed.


Broyles, O. J., and Bloodworth, J., concur.